The oDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/28/21, with respect to 103 rejection have been fully considered and are persuasive.  The rejections of claims 23-43 has been withdrawn because of the amendment to claim 23 to recite an isolated compounds comprising a single stranded modified oligonucleotide. 

Election/Restrictions
The non-elected species were cancelled in the amendment filed on 10/28/21 and the species remain withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace making and using an antisense oligomer that targets DMPK expression in muscle cells of a subject having DMPK.  Both set of claims embrace the same structural limitations of an antisense oligomer.  See claims 6-23 of ‘338 that would read on instant claims 23-39.   The method recited in instant claims 40-42 are recited in claims 1-4 of ‘338.
The only difference between the instant claims and the claims from
‘338 is that the instant claims recite “an equal length portion of nucleobases 178-203 of SEQ ID NO: 1” or “an equal length portion of nucleobases 1251-1303 of SEQ ID NO: 2”. NOTE: Claim 5 of ‘338 recites that the antisense oligomer is 100% complementary to SEQ ID NO: 1 or 2.  This limitation is embraced in instant claim 26.  
The claims in the instant application are directed to a species or sub-genus covered by a generic claim in the issued U.S. patent.  One of ordinary skill in the art can envisage the claimed invention based on reading the conflicting patent or application. See MPEP 804 II B.1.  A person of ordinary skill in the art looking for an oligonucleotide consisting of 10 to 30 linked nucleosides targeted to DMPK nucleic acid, wherein the oligonucleotide has a nucleobase sequence that is at least 90% complementary to a non-CUG repeat region of SEQ ID NO: 1 or SEQ ID NO: 2 as measured over the entirety of the oligonucleotide would envision antisense oligomers in tables 1 and 12-13 in the specification of ‘338 because Tables 1 and 12-13 teach that these oligomers 



Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
Applicant argues that it is improper for the examiner used the specification to read additional subject matter into the reference patent’s claims. Applicant cites Eli Lilly& Co. v. Teva Pharmaceutical Medicines, Inc. 689 F.3d 1368, 1378-79 (Fed. Cir. 2012) and MPEP 804 (citing Toro Co. v. White Consol. Inc.), and MPEP 804(III).
The argument is not found persuasive because SEQ ID NOs: 123 and 172-203 are antisense oligonucleotides consisting of 10 to 30 linked nucleosides which target DMPK and are at least 90% complementary to a non-CUG repeat region of SEQ ID NO: 1 or SEQ ID NO: 2.  The rejection is based on the guidelines for making obviousness type double patenting rejection set forth in MPEP 804.  The rejection is not based on reading additional subject matter into the claims of the issued U.S. Patent as discussed in the cited case law.  MPEP 804 permits one of ordinary skill in the art can envisage the claimed invention based on reading the conflicting patent or application or use of the specification “as a dictionary to learn the meaning of a term in the patent claim” and 
In addition, the citation of a court decision is further not found persuasive because every patent application is different and is examined on its own merits.  The citation of any court case is not found persuasive when the applicant does not provide any specific arguments as why either the findings of fact or legal conclusion the ODP is allegedly in error.
Applicant argues that in view of Board’s decision in Appeal No. 2017-001749 (Ex parte Griffith), the rejection should be withdrawn because the office cannot use the disclosure of the patent to import elements, namely the combination of compound I with carbapenem into the reference claims.
The argument is not found persuasive because the rejection is not based on using the specification of a patent to combine two products to arrive at the claimed invention as discussed in the BPAI decision.  The Board decision cited by applicant 
Applicant further argues that in view of the Board’s decisions in Appeal No. 2016- 005741 and 2018-004790, the rejection should be withdrawn because the examiner's reliance on the disclosure of the specification was improper.
The argument is not found persuasive because the cited board cases do not appear to be precedential and have no binding effect on examination.  The cited board decisions discuss various aspects of obviousness type double patenting analysis, but applicant's arguments make only generalizations not tied to facts of the case.
Furthermore, MPEP 804 permits one of ordinary skill in the art can envisage the claimed invention based on reading the conflicting patent or application or use of the specification “as a dictionary to learn the meaning of a term in the patent claim” and “those portions of the specification which provide support for the patent claims.”  .  When looking for the definition or what is covered by an antisense oligonucleotide that is at least 90% complementary to SEQ ID NO: 1, the skilled artisan would look at Table 
Applicant argues that the examiner disregards that the applications claim separate and distinct inventions and this goes against the policy of obviousness-type double patenting even if the application and the issued U.S. patent share similar disclosure (Tables 12 and 13).  See Novartis Pharm. Corp. v. Breckenridge Pharm. Inc. 909 F.3d, 1355, 1363 (Fed. Cir. 2018).
Applicant's argument is not found persuasive because while it is acknowledged that the claims from the issued U.S. Patent are directed to a method and the instant claims are directed to a product, the instant application is a CON (not a DIV) of the prior-filed application that issued as ‘338.  See MPEP 804.01 and 1481.03 A.  NOTE: MPEP 1481.03 discloses that when an application is not designated as a divisional of a patent, it is not shielded from double patenting rejections under the “Safe Harbor” provision of 35 U.S.C. §121 (86 USPQ2d 1001 (Pfizer Inc. v. Teva Pharmaceuticals USA Inc.), U.S. Court of Appeals Federal Circuit, No. 2007-1271, Decided March 7, 2008, 518 F3d 1353).
The argument based on Novartis Pharm. Corp. v. Breckenridge Pharm. is not found persuasive because that case appears to be directed to whether the operation of the OTDP doctrine was the same for two patents were granted under U.S. patent law after the term of a U.S. patent was changed from 17 from the grant date to 20 years 
Applicant argues that the instant claims are directed to a specific region of SEQ ID NO: 1 or 2 (and the claims from the issue patent are directed to a method of using an antisense sequence that is at least 90% complementary to a non-CUG repeat of SEQ ID NO: 1 or SEQ ID NO: 2).  In addition, Table 12 of ‘338 patent lists 462 different oligonucleotide sequences that target SEQ ID NO: 1, but the ‘338 patent claims does not refer to Table 12, 13 or any specific sequence.  There is nothing to lead the skilled artisan to the specific sequences claims in the instant application.
Applicant's arguments is not found persuasive because as disclosed by applicant Table 1 of ‘338 patent pertained to the claimed invention and discloses that Table 1 lists SEQ ID NOs: 123 or Tables 12-13 disclose SEQ ID NOs: 172-203 are antisense oligonucleotides that target SEQ ID NO: 1.  Also, instant claim 26 recites SEQ ID NO: 1 and would provide guidance for the skilled artisan to look for the definition or what was covered by antisense oligonucleotides which target SEQ ID NO: 1.  In view of the guidance in MPEP 804, one of ordinary skill in the art would look to the specification of the issued U.S. patent to determine what is covered by an antisense oligonucleotide that is 90%(100%) complementary to SEQ ID NO: 1.  Table 1 discloses antisense oligonucleotide that meet the structural limitations of the issued claims.  Table 1 discloses inhibition of DMPK RNA transcription in a cell line by an oligonucleotide targeting SEQ ID NO: 1.

Applicant's arguments are not found persuasive because ‘181 went abandoned
 and the status of the instant application is a CON of ‘181 and 14/814,174.  The instant application is not a DIV of a parent application and does not exclude an obvious type double patenting rejection.  See MPEP 804.01 and MPEP 1481.03. 
Furthermore, ‘181 was an international application and the restriction was based on a lack of unity and not patentably distinct inventions.  See MPEP § 801, which explicitly states that, "applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in Chapter 1800." Wherein Chapter 1800, and specifically, 1893.03 (d), clearly states that, "Examiners are reminded that unity of invention (.not restriction.) practice is applicable in international applications (both Chapter | and Il) and in national stage applications submitted under 35 U.S.C. 371 ." (emphasis added).


Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635                                                                                                                                                                                             

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635     


/GARY JONES/Director, Technology Center 1600